  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 1 of 12 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Case No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 AROTECH CORPORATION, KENNETH W.                            :   SECURITIES EXCHANGE ACT OF
 CAPPELL, LAWRENCE F. HAGENBUCH,                            :   1934
 JON B. KUTLER, and JAMES J. QUINN,                         :
                                                            :   JURY TRIAL DEMANDED
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Arotech Corporation (“Arotech or the

“Company”) and the members of the Arotech board of directors (the “Board” or the “Individual

Defendants,” and together with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Arotech by Argonaut Intermediate, Inc. (“Argonaut”), which is an

affiliate of Greenbriar Equity Group, L.P., a private equity firm.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading proxy statement (the “Proxy Statement”) to be

filed on October 23, 2019 with the United States Securities and Exchange Commission (“SEC”)

and disseminated to Company stockholders.                   The Proxy Statement recommends that the

Company’s stockholders vote in favor of a proposed transaction whereby Argonaut Merger Sub,
  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 2 of 12 PageID #: 2



Inc., a direct wholly-owned subsidiary of Argonaut, will merge with and into Arotech, with

Arotech continuing as the surviving corporation and as a wholly-owned subsidiary of Argonaut

(the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger

the companies entered into (the “Merger Agreement”), each Arotech common share issued and

outstanding will be converted into the right to receive $3.00 per share in cash (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked Arotech stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisor of the Company, B. Riley FBR, Inc. (“B. Riley”), in support of its fairness

opinion, and relied upon by the Board in recommending the Company’s stockholders vote in favor

of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Arotech stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 3 of 12 PageID #: 3



                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Arotech in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Arotech common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Kenneth W. Cappell has served as a member of the Board

since May 2015.

        11.     Individual Defendant Lawrence F. Hagenbuch has served as a member of the Board

since March 2016.

        12.     Individual Defendant Jon B. Kutler has served as Chairman of the Board since May

2016 and a member of the Board since February 2016.

        13.     Individual Defendant James J. Quinn has served as a member of the Board since

May 2016.




                                                   3
     Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 4 of 12 PageID #: 4



        14.     Defendant Arotech is incorporated in Delaware and maintains its principal offices

at 1229 Oak Valley Drive, Ann Arbor, Michigan 48108. The Company’s common stock trades

on the NASDAQ Stock Exchange under the symbol “ARTX.”

        15.     The defendants identified in paragraphs 10-13 are collectively referred to as the

“Individual Defendants” or the “Board.”

        16.     The defendants identified in paragraphs 10-14 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        17.     Arotech is a leading provider of quality defense and security products for the

military, law enforcement and homeland security markets, including multimedia interactive

simulators/trainers and advanced power supplies, batteries and chargers. Arotech operates two

major business divisions: Training and Simulation, and Power Systems. Arotech is incorporated

in Delaware, with corporate offices in Ann Arbor, Michigan, and research, development and

production facilities in Michigan, South Carolina, Florida, and Israel.

        18.     On September 23, 2019, Arotech announced the Proposed Transaction:

                ANN ARBOR, Mich., Sept. 23, 2019 (GLOBE NEWSWIRE) --
                Arotech Corporation (NasdaqGM: ARTX) today announced that it
                has entered into a definitive agreement with an affiliate of
                Greenbriar Equity Group, L.P. (“Greenbriar”) under which the
                affiliate will acquire all outstanding shares of Arotech common
                stock for $3.00 per share in cash, representing an aggregate equity
                value of approximately $80.8 million. The $3.00 per share cash
                consideration represents a premium of approximately 32.7% to
                Arotech’s closing share price on September 20, 2019, the last full
                trading day before today’s announcement. The transaction, which
                was unanimously approved by Arotech’s Board of Directors upon
                recommendation by a Special Committee of the Board, is expected
                to close in the first quarter of 2020. Following completion of the
                transaction, Arotech expects it will remain headquartered in Ann
                Arbor, MI.


                                                 4
     Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 5 of 12 PageID #: 5




              Transaction Details
              Under the terms of the merger agreement, Arotech’s Board of
              Directors, with the assistance of its financial advisor, will conduct a
              30-day “go-shop” process following the date of the announcement
              of the merger agreement, during which it will actively initiate,
              solicit, facilitate, encourage and evaluate alternative acquisition
              proposals, and potentially enter into negotiations with any parties
              that offer alternative acquisition proposals. Arotech will have the
              right to terminate the merger agreement to accept a superior
              proposal, subject to the terms and conditions of the merger
              agreement. There can be no assurance that this “go-shop” process
              will result in a superior proposal or that any other transaction will
              be approved or completed, and Arotech does not intend to disclose
              developments with respect to the solicitation process unless and
              until its Board of Directors makes a determination requiring further
              disclosure. The proposed transaction is subject to, among other
              customary closing conditions, approval by the holders of a majority
              of the shares of Arotech common stock. There are no financing
              contingencies contemplated under the terms of the merger
              agreement. Following completion of the transaction, Arotech will
              become a privately-held company and shares of Arotech’s common
              stock will no longer be listed on any public market.

              Advisors
              B. Riley FBR, Inc. is serving as exclusive financial advisor to
              Arotech, and Lowenstein Sandler LLP is serving as legal counsel.
              Kirkland & Ellis LLP is serving as legal counsel to Greenbriar.

        19.   It is imperative that Arotech’s stockholders are provided with the material

information that has been omitted from the Proxy Statement, so that they can meaningfully assess

whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        20.   On October 23, 2019, Arotech filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed



                                                5
  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 6 of 12 PageID #: 6



with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Arotech Financial Projections

       21.     The Proxy Statement fails to provide material information concerning financial

projections prepared by Arotech management and relied upon by B. Riley in its analyses. The

Proxy Statement indicates that in connection with the rendering of its fairness opinion, the

Company prepared certain non-public financial forecasts (the “Company Projections”) and

provided them to the Board and B. Riley with forming a view about the stand-alone valuation of

the Company. Proxy at 37. Accordingly, the Proxy Statement should have, but fails to provide,

certain information in the projections that Arotech management provided to the Board and B.

Riley. Courts have uniformly stated that “projections … are probably among the most highly-

prized disclosures by investors. Investors can come up with their own estimates of discount rates

or [] market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del.

Ch. 2007).

       22.     For the Company Projections, the Proxy Statement provides values for the non-

GAAP (Generally Accepted Accounting Principles) financial metric Adjusted EBITDA but fails

to provide: (i) the line items used to calculate the non-GAAP measure, or (ii) a reconciliation of

the non-GAAP metric to its most comparable GAAP measure, in direct violation of Regulation G

and consequently Section 14(a). Proxy Statement at 37.




                                                6
    Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 7 of 12 PageID #: 7



       23.    When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       24.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is calculated.
              Accordingly, a clear description of how this measure is calculated,
              as well as the necessary reconciliation, should accompany the
              measure where it is used. Companies should also avoid
              inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or other
              non-discretionary expenditures that are not deducted from the
              measure. 1

       25.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure. At the very least, the Company must disclose the line item forecasts for the

financial metrics that were used to calculate the aforementioned non-GAAP measure. Such




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 7
  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 8 of 12 PageID #: 8



forecasts are necessary to make the non-GAAP forecast included in the Proxy Statement not

misleading.

          26.   With respect to the Discounted Cash Flow Analysis, the Proxy Statement fails to

disclose: (i) the projected terminal values for the Company; (ii) the inputs and assumptions

underlying the range of discount rates ranging from 14.0% to 16.0%; (iii) the basis for applying

exit multiples from 9.5x-10.5x; and (iv) unlevered free cash flows for calendar years 2020 through

2024 and the line items used to calculate them. Proxy Statement at 33-34.

          27.   With respect to the Premiums Paid Analysis, the Proxy Statement fails to disclose

the premiums paid in the transactions observed by B. Riley in the analysis. Proxy Statement at 34.

          28.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          29.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          30.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                  8
  Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 9 of 12 PageID #: 9



misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       31.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analyses that were prepared by B. Riley and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       32.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       33.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.




                                                  9
 Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 10 of 12 PageID #: 10



          34.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   The Individual Defendants acted as controlling persons of Arotech within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Arotech, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Arotech, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          37.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          38.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Arotech, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations



                                                 10
 Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 11 of 12 PageID #: 11



alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       39.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       40.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       41.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       42.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,


                                                 11
 Case 1:19-cv-02016-RGA Document 1 Filed 10/24/19 Page 12 of 12 PageID #: 12



consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: October 24, 2019                                RIGRODSKY & LONG, P.A.

                                                  By: /s/ Gina M. Serra
 OF COUNSEL:                                          Brian D. Long (#4347)
                                                      Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                               300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                   Wilmington, DE 19801
 Gloria Kui Melwani                                   Telephone: (302) 295-5310
 270 Madison Avenue                                   Facsimile: (302) 654-7530
 New York, NY 10016                                   Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                            Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                               Attorneys for Plaintiff




                                                  12
